DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-15 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2020 and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	condensing cryopumping array in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Condensing cryopumping array is interpreted to cover at least one of a cylinder having absorbent, and array of baffles, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “substantially free of cryopumping surfaces” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, what is considered as “substantially free of cryopumping surfaces” for user XX will not be necessarily considered “substantially free of cryopumping surfaces” for user YY.

A similar problem is found in claim 4, with the recitation of “substantially all straight lines”. Claim 4 should be addressed accordingly.

Claim 1 also calls for the limitation “the condensing cryopumping array shielding the primary cryopumping array from radiation passing through the frontal opening of the radiation shield” (see last paragraph); which limitation is indefinite as the limitation attempts to define the subject-matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. Note: the manner in which the condensing cryopumping array shields the primary cryopumping array from radiation passing through the frontal opening of the radiation shield is not specified.

Claims 9-11 each calls for the limitation “the radiation load”; which limitation lacks antecedent basis.
Applicant is encouraged to recite “a radiation load” in lieu of “the radiation load”.

Claim 12 calls for the limitation “the cryogenic refrigeration”; which limitation lacks antecedent basis.
Applicant is encouraged to recite “the cryogenic refrigerator” in lieu of “the cryogenic refrigeration”.

Claim 13 calls for the limitation “the refrigeration”; which limitation lacks antecedent basis.
Applicant is encouraged to recite “the refrigerator” in lieu of “the refrigeration”.

Claim(s) 2-15 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matte (US 6155059 A).

Regarding claim 1:
Matte discloses a cryopump (Fig. 1) comprising: 
a cryogenic refrigerator comprising a cold stage and a colder stage (Fig. 1, col. 3, L 39-45);
a radiation shield#18 having sides, a closed end (near #17, Fig. 1), and a frontal opening (near #14, Fig. 1) opposite to the closed end, the radiation shield being thermally coupled to and cooled by the cold stage, 
a central volume and the frontal opening of the radiation shield being substantially free of cryopumping surfaces (the frontal opening is substantially free from cryopumping surface); 
a primary cryopumping array #20 spaced from but close to and extending along the radiation shield sides (see Fig. 1), the primary cryopumping array supporting adsorbent material #21 and being coupled to and cooled by the colder stage; 
a condensing cryopumping array (formed by both #24 and #26 on each side of #20 as seen in Fig. 1) extending along the primary cryopumping array, the condensing cryopumping array shielding the primary cryopumping array from radiation passing through the frontal opening of the radiation shield (since all structural limitations required by claim is discloses by Matte, the device of Matte is capable of achieving this limitation).

Regarding claim 3:
Matte further discloses wherein the condensing cryopumping array comprises an array of baffles having surfaces facing the frontal opening (see Fig. 2).

Regarding claim 4:
Matte further discloses wherein the condensing cryopump array is in the path of substantially all straight lines from the frontal opening of the radiation shield to the primary cryopumping array (see Fig. 1-2).

Regarding claim 5:
Matte further discloses wherein the radiation shield closed end comprises a raised surface (best seen in Fig. 1) that redirects molecules from the frontal opening toward the primary cryopumping array (this is an intended use limitation. By virtue of all structural limitations required by claim being discloses by Matte, the device of Matte is capable of achieving this limitation).

Regarding claim 12:
Matte further discloses wherein the cryogenic refrigeration comprises a cold finger, having the cold stage and the colder stage, that extends tangentially relative to the radiation shield (see at least Fig. 1-2, col. 3, L 39-45). 

Regarding claim 13:
Matte further discloses wherein the radiation shield is thermally coupled to and cooled through a shield that is coupled to the cold stage and that surrounds the colder stage of the refrigeration (see at least Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matte (US 6155059 A).

Regarding claims 8-11:
Matte discloses all the limitations, except for wherein the cryopump has at least a 20% capture probability of hydrogen; wherein a radiation load to the primary cryopumping array is less than 3%; wherein a radiation load to the primary cryopumping array is less than 2%; and wherein a radiation load to the primary cryopumping array is less than 1%. 

By official notice, the examiner submits that the capture probability of hydrogen and the radiation load are result effective variables, well known in the art of cryopump.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Matte with the claimed characteristics above.

One of ordinary skills would have recognized that doing so would have optimized the performance of the cryopump so as to render the cryopump more efficient for a specific application.

Allowable Subject Matter
Claims 2, 6-7, and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Matte to incorporate the limitations of the claims above; especially since it would require a substantial reconstruction and redesign of the elements shown in Matte.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fakuda (US 20120260675 A1) and Flegal (US 4791791 A) teaches a baffle arrangement for a cryopump.
Matsubara (US 20090165469 A1) teaches the provision of adsorbent on inner and outer surfaces of baffles members.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763